Citation Nr: 1631322	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right hip strain, to include as secondary to the service-connected residuals of right tibia and fibula fracture and/or service connected left hip disability.

2.  Entitlement to an initial compensable rating for residuals of right tibia and fibula fracture with leg length discrepancy of 1/2 inch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to June 2008.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for status post right tibia and fibula fracture and assigned a 0 percent rating, effective July 1, 2008; that rating action denied service connection for a bilateral hip disorder.  Subsequently, jurisdiction over the Veteran's claims folder was transferred to the VA Regional Office in Albuquerque, New Mexico.  

In an August 2014 rating action, the RO granted service connection for left hip trochanteric bursitis and gluteal medius tendinitis.  The Veteran did not, in response, separately appeal either that initial rating or effective date, so only the claim concerning his right hip disorder remains.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

On May 17, 2016, the Veteran appeared at the Albuquerque RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

A review of the claims file reveals additional relevant VA medical records that were not considered by the agency of original jurisdiction (AOJ) prior to its September 2015 Supplemental Statement of the Case (SSOC).  As the case is being remanded, the AOJ will have the opportunity to review those records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C-Right hip disorder, secondary to residuals of right tibia and fibula fracture with leg length discrepancy of 1/2 inch, and or left hip disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).   

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015)  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he developed right hip disorder as a result of the wear and tear of 27 years in the Air Force, and getting up and down from the KC 135 aircrafts.  The Veteran indicates that he had to do a lot of climbing up and down in the course of his job as a navigator.  He also contends that his right hip problem was partly caused by the leg length discrepancy in the right leg which was a result of the service-connected right tibia and fibula fracture.  

At his personal hearing in May 2016, the Veteran opined that his right hip disorder developed as a result of the leg length discrepancy caused by the fracture of his right tibia and fibula.  The Veteran reported that he started noticing problems with his right hip in the last five to ten years, sometime during military service.  The Veteran indicated that he did not seek treatment for fear of being taken off of flying status.  

The record also raises the question of whether his right hip disorder was caused or aggravated by his left hip disorder.

On the occasion of the retirement examination in February 2008, it was reported that the Veteran indicated that for the past 3 years, he has noticed that both hips caused him pain when he sat for prolonged periods of time.  

Following a VA examination in April 2008, the pertinent diagnosis was chronic hip strain, symptomatic.  The examiner did not provide a medical opinion as to the nature or etiology of the Veteran's chronic hip strain, nor did he identify whether the diagnosis referred to one or both hips.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

At the time of the July 2014 examination, the examiner noted that the Veteran had a copy of progress notes dated in 1985 about the right distal tibia/fibula fracture with him, but he found no STRs in the claims file.  The Veteran stated that he felt that his gait problem was derived from the leg length discrepancy LLD affecting both hip muscles.  The examiner reported a diagnosis of Left hip trochanteric bursitis and gluteal medius tendinitis with LLD.  To the extent that the examiner did not review the Veteran's claims file or was made aware of the Veteran's medical history other than what the Veteran reported during this examination, the Board finds this examination to be inadequate.  

The record contains competent evidence that the Veteran may have a current right hip disorder and the record reflects that the Veteran is service-connected for residuals of a right tibia and fibula fracture with leg length discrepancy.  Moreover, the Veteran has testified that the leg length discrepancy has resulted in gait problems which, in turn, have caused problems with his hips.  

In light of the deficiencies with the April 2008 and July 2014 examinations, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive, thorough etiological opinion.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006).  


B.  Higher Evaluation-Residuals of a right tibia and fibula fracture.

The Veteran maintains that his right tibia and fibula fracture cause greater disability than reflected by the assigned rating.  The Veteran indicates that he had significant problems with his gait; and, he states that his disorder causes a lot of pain.  The Veteran further maintains that the leg length inequality also causes additional problems.  At his personal hearing in May 2016, the Veteran reported that is right tibia and fibula fracture has gotten worse since his last VA examination.  

VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions and testimony regarding the severity of his tibia and fibula fracture, the Board finds that a remand is necessary to obtain a new VA examination to help assess the current severity of the service-connected right tibia and fibula.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Ensure that the Veteran is scheduled for a VA orthopedic examination in order to determine the current nature and likely etiology of any right hip disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  After careful review of the claims file, interview with the Veteran regarding his symptoms and medical history, and examination of the Veteran, the examiner must:

a.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disorder was caused by his military service, to include frequent getting up and down from aircraft.  

b. Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disorder was caused by his service-connected fracture of the right tibia and fibula with leg length discrepancy.

c.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disorder has been worsened beyond its natural progression by his service-connected fracture of the right tibia and fibula with leg length discrepancy.  

If the examiner finds that his right hip disorder has been chronically worsened beyond its natural progression by his service-connected fracture of the right tibia and fibula with leg length discrepancy, then the examiner must indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of such worsening. 

d.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disorder was caused by his service-connected left hip disorder.

e.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disorder has been worsened beyond its natural progression by his service-connected left hip disorder.  

If the examiner finds that his right hip disorder has been chronically worsened beyond its natural progression by his service-connected left hip disorder, then the examiner must indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of such worsening. 

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Ensure that the Veteran is scheduled for an orthopedic examination to determine the current severity of his service-connected residuals of a fracture of the right tibia and fibula with leg length discrepancy.  The examiner must review the claims file in conjunction with the examination.  The examination must indicate whether the examination.  

4.  Thereafter, re-adjudicate the Veteran's claims that are the subject of this Remand.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



